Citation Nr: 0825070	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  99-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than June 29, 1998, 
for a 40 percent rating for chondrocalcinosis and 
degenerative arthritis of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from December 1978 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that increased the left knee rating to 
40% effective June 29, 1998.  

In December 2006, the Board the remanded the claim for 
additional development. 


FINDINGS OF FACT

1. The RO denied a claim for an increased rating for the 
service-connected left knee disability in an August 1996 
rating decision.

2. The veteran did not appeal the August 1996 rating 
decision, nor did he raise the issue of clear and 
unmistakable error (CUE) in that decision or in earlier 
decisions.

3. The RO received the veteran's increased rating claim for 
his service-connected left knee disability on June 29, 1998.  

4.  An October 2001 rating decision awarded an increased 
evaluation from 20% to 40% for the service-connected left 
knee disability, effective from June 29, 1998.  

5.  It is not factually ascertainable that the veteran's 
service-connected left knee disability increased in severity 
in the one-year period prior to the June 29, 1998 claim.  

6.  The earliest evidence of severe limitation of motion of 
the veteran's left knee occurred at VA examinations conducted 
in 2001.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 29, 
1998, for the grant of a 40% rating for the service-connected 
left knee disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  These notices must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In that case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The claimant challenges the effective date assigned for an 
increased rating.  VA's duty to notify was satisfied by way 
of January and October 2007 letters that addressed all notice 
elements, but were sent to the claimant after the initial 
decision.  The letters informed the claimant of what evidence 
may substantiate an earlier effective date claim and of the 
claimant's and VA's duties to obtain that evidence.

VA's duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim.  Under such circumstances, 
such a timing error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notice, followed by readjudication, such as an SOC or 
SSOC, cures a timing defect).  

Although the notice letters were not sent before the initial 
decision, this timing error is not unfairly prejudicial to 
the claimant because the actions taken by VA have cured the 
timing error.  The claimant has been afforded opportunity to 
participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of an SSOC 
issued in February 2008 after a remand and notice were 
provided.  For these reasons, it is not unfairly prejudicial 
to the claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in obtaining 
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
asked for pertinent private medical evidence and has searched 
for pertinent VA outpatient treatment reports.  The claimant 
was offered a hearing.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for an increase 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
See also 38 C.F.R. § 3.400(o)(2) (which notes that the 
effective date for an increased rating will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim).  

In November 1986 in the present case, the RO granted service 
connection for osteochondrosis of the left knee and assigned 
a 10% rating under Diagnostic Code 5099-5023 (myositis 
ossicans).  In February 1988, the Board denied a rating in 
excess of 10% for osteochondrosis with synovitis.  In an 
unappealed decision in March 1995, the RO granted a 20% 
rating for chondrocalcinosis and degenerative arthritis of 
the left knee and recoded the left knee disability under 
Diagnostic Code 5099-5257.  That rating was continued in an 
August 1996 rating decision.

No revision to the August 1996 RO decision, or earlier 
decisions of the Board or the RO, may be made absent clear 
and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k).  The veteran has not alleged error in that, or 
prior final decisions on the matter.  Therefore, it is the 
evidence received since the August 1996 decision that may be 
considered in this claim.  

The current appeal arises from a claim received on June 29, 
1998.  The claim resulted in a 20% rating being continued by 
a November 1998 rating decision.  Applying 38 C.F.R. 
§ 3.400(o)(2) from above, the question is whether there is 
evidence of an increase in disability that was factually 
ascertainable within the one year period prior to June 29, 
1998.  

In this regard, the Board notes that any communication or 
action, indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2007).  The date of receipt of evidence 
from a private physician or a lay person will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows a reasonable possibility of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2) (2007).  Also, the date of VA 
outpatient or hospital examination, or the date of admission 
to a VA or uniformed services hospital, will be accepted as 
the date of receipt of a claim when the report of such 
treatment or examination relates to a disability for which 
increased compensation is sought.  38 C.F.R. § 3.157(b)(1) 
(2007).  

In the present case, the veteran's representative recently 
argued that medical reports date in September 1997 and 
earlier do indeed show an increase.  Careful consideration of 
the severity of the left knee disability in August 1996 is 
required.  An understanding of the severity of the left knee 
in August 1996 is crucial to determining whether later 
reports show an increase in disability.  

The final August 1996 rating decision lists only 1995 and 
1996 medical reports from a Dr. Jakes as the basis for the 
decision.  These reports include a May 1996 report of a 
flare-up of gouty arthritis in the left knee.  The doctor 
found that the left knee, "[l]acks 30 degrees' extension."  

The August 1996 RO decision considered the May 1996 report 
and notes that the evidence showed left knee pain, swelling, 
warmth, and "slight" limitation of motion.  In that 
decision, the RO assigned a 20 percent rating on the basis of 
recurrent subluxation or lateral instability that is 
moderate.  

The August 1996 RO rating decision does not mention which 
diagnostic code number was assigned to the left knee 
disability, but, because a March 1995 rating decision 
indicates that the knee was rated under Diagnostic Code 5257 
and because the August 1996 decision mentions recurrent 
subluxation or lateral instability that is moderate, it is 
clear that Diagnostic Code 5257 was continued.  

Thus, the prior final decision (in August 1996) is based on 
moderate left knee recurrent subluxation or lateral 
instability and limitation of extension to 30 degrees.  
Although limitation of extension of a knee joint to 30 
degrees suggests that a 40% rating under Diagnostic Code 5261 
should have been considered, it is unclear why the RO did not 
consider such a rating.  

The Court has held that the Board is required to consider 
evidence about the status of the condition during the 
one-year period prior to application, even if such evidence 
was considered in a prior appeal.  See Hazan v. Gober, 
10 Vet. App. 511, 518, 521-522 (1997).  In the present case, 
however, the May 1996 private examination finding of a lack 
of 30 degrees of extension of the veteran's left knee clearly 
occurred more than one year before the June 29, 1998 receipt 
of the veteran's claim for an increased rating for his 
service-connected left knee disability and, thus, cannot be 
used to determine whether it is factually ascertainable that 
an increase in disability occurred in the one-year period 
prior to the RO's June 29, 2008 receipt of his increased 
rating claim.  

The next question is whether the additional evidence received 
pursuant to the June 29th, 1998, claim reflects a factually 
ascertainable increase in left knee disability in the 
one-year period prior to receipt of that claim.  In 
conjunction with receipt of the increased rating claim in 
June 1998, the RO received a private medical report dated 
September 15, 1997, which states "Very limited ROM.  30-
degree flexure contracture."  Significantly, however, the 
document notes only 30 degrees limitation of flexion, which 
is not as severe limitation of motion as the 30 degrees of 
extension that was shown at the May 1996 treatment session.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 & 5261.  
Further, the September 1997 record does not provide 
information regarding any limitation of extension of the 
veteran's left knee.  As such, the Board finds that this 
report does not reflect an increase in veteran's left knee 
disability.  [In any event, the September 15th, 1997 medical 
record is a private report, and, as such, the date of receipt 
of the document (June 29, 1998), rather than the date that 
the medical care was rendered, must be considered the date of 
the informal claim.  38 C.F.R. § 3.157(b)(2) (2007).]  

Further, a VA outpatient treatment session conducted on 
September 4, 1997 showed swelling and extreme tenderness/pain 
in the veteran's left knee as well as pain on movement of 
this joint.  A September 22, 1997 VA outpatient treatment 
session reflected continued swelling of the veteran's left 
knee.  Significantly, however, neither of these sessions 
noted the range of motion of the veteran's left knee.  (In 
fact, a November 23, 1997 VA outpatient treatment session 
noted that the veteran exhibited full range of motion of his 
left knee.)  

As this evidence illustrates, the veteran's increased rating 
claim was received on June 29, 1998, and an increase in left 
knee symptomatology was not factually ascertainable in the 
one-year period prior to June 29, 1998.  Further, the veteran 
did not exhibit significant limitation of motion of his left 
knee until VA examinations conducted in 2001.  Thus, based on 
these facts, an effective date prior to June 29, 1998 for the 
award of a 40% rating for service-connected left knee 
disability cannot be granted.  See 38 U.S.C.A. § 5110(a) 
(West 2002) & 38 C.F.R. § 3.400 (2007) (which stipulate that 
the effective date of an award of increased compensation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later).  





(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than June 29, 1998, for the grant 
of a 40% rating for the service-connected chondrocalcinosis 
and degenerative arthritis of the left knee is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


